Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2009/0293526 (Pierce et al. hereinafter).
In re claim 1, with reference to Figs. 1-8, Pierce et al. discloses: A lid (14) for a container (12) having an upper rim bead (26), the lid comprising: a fiber-containing body (“paper, pulp…” paragraph 0038 and 0043); and a fiber-containing mating portion (66, 67) depending from the body, and defining a recess configured to mate with the upper rim bead (below gasket 56); wherein the mating portion has a first and a second layer (layer 32, and layer 56).


    PNG
    media_image1.png
    550
    767
    media_image1.png
    Greyscale


Pierce et al. does disclose that the first layer (32) can by made of plastic (paragraph 0042), but fails to disclose wherein the second layer (56) is [made of a] polymer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a known type of flexible material such as a polymer for the “flexible and malleable gasket 56” (paragraph 0053), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
In re claim 2, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the mating portion comprises the first layer of the polymer (at 32), and wherein the second layer of the polymer is peel-able.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. to be peeled) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that a flexible and malleable gasket material is considered able to be peeled.
In re claim 3, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the mating portion comprises a medial layer of the polymer (32 is considered in between layers 56 and 16).
In re claim 4, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the mating portion comprises a layer of the polymer disposed on a lateral side thereof (portion 32 is located laterally to the remainder of the lid).
In re claims 5 and 6, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the mating portion has a layer of the polymer at least 0.3mm thick.
It would have been obvious to one of ordinary skill in the art at the time of the invention to chosen the claimed thickness, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that Applicant’s specification at paragraph 0016 does not disclose any criticality for the claimed thickness range.
In re claim 7, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the body has the first layer of the polymer (the first layer 32 can be said to “extend from” the body and is located attached to the body, and therefore it can be said that the body “has” the first layer of polymer).
In re claim 8, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the first and second layer of the polymer of the mating portion is thicker than the first layer of the polymer of the body (the combined thickness of the layers 32 and 56 is thicker than the thickness of 32 where it attaches to the body 16).
In re claim 10, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the mating portion has a layer of a second polymer that has a different chemical composition than the first layer (stiff vs. malleable/flexible gasket).
In re claim 11, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the body comprises a drinking hole (18), and the first layer of the polymer [is] disposed about the drinking hole (the portion 32 extends around the drinking hole, see Fig. 5).
In re claim 12, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the first layer of the polymer extends at least 5 mm away from the drinking hole (the polymer layer 32 appears to extend more than 5mm away from the hole 18).
In re claim 13, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the body has a raised portion disposed about a central depression (50), and the drinking hole is disposed in the raised portion (at 18, see Fig. 4).
In re claims 14, 15, and 16, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the fiber-containing lid has no more than 1 wt% of the first layer of the polymer.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have minimized the amount of polymer in the construction because Pierce et al. is also concerned with environmental impacts of non-biodegradable materials (paragraph 0042). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with regarding the structural ability of the lid to contain and dispense beverages from the cup regardless of the weight percentage.
Therefore, it would have been an obvious matter of design choice to modify Pierce et al. to obtain the invention as specified in the claim.
In re claim 17, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the mating portion flares outwardly to a bottom of the lid (see fig. 4).
In re claim 18, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention except wherein the recess comprises an annular indentation having a depth of at least 1.5mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have scaled the lid of Pierce et al. up or down to inevitably end up with the claimed dimensions, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).
In re claim 19, with reference to the Figs. noted above, Pierce et al. discloses the claimed invention including wherein the first layer of the polymer comprises polyethylene (PET, paragraph 0042).
In re claim 20, with reference to the Figs. noted above, Pierce et al. discloses: A lid for a container having an upper rim bead, the lid comprising: a fiber-containing body; and a mating portion depending from the body, and configured to mate with the upper rim bead; wherein the mating portion has a first and a second layer of a polymer (as in re claim 1 above).
Pierce et al. fails to specify the combination of the first and second layer of the polymer comprise a higher weight percentage of the polymer than the body.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have minimized the amount of polymer in the construction because Pierce et al. is also concerned with environmental impacts of non-biodegradable materials (paragraph 0042). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with regarding the structural ability of the lid to contain and dispense beverages from the cup regardless of the weight percentage.
Therefore, it would have been an obvious matter of design choice to modify Pierce et al. to obtain the invention as specified in the claim.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733